DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JOSEPH PEDERSEN and MELISSA PEDERSEN,
                            Appellants,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D18-3181

                          [January 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward L. Artau, Judge; L.T. Case No. 50-2016-CA-
006649.

  W. Trent Steele of Steele Law, Hobe Sound, for appellants.

   Tricia J. Duthiers and Elizabeth A. Henriques of Liebler Gonzalez &
Portuondo, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.